DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant’s arguments and amendments filed on 02/16/2021 have been entered. Accordingly the action is made final.
Claim status:
Claims 1-10, 21-22, 27-30, 34-35, 37 and 41 are pending.
Claims 1-2, 6, 21-22, 27-30, 34-35, 37 and 41 are amended.
No claim is new.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (US Pat. Pub. No. 20170161948, “Hua”)  in view of  Kobayashi et al. (“Analysis of Clothing Pressure on the Human Body”, 2011 SIMULIA Customer Conference, “Kobayashi”) and Glassenberg et al. (US patent publication: 2013/0225293, “Glassenberg”).

Regarding claim 1 Hua teaches A computer-implemented method for visualizing garment fit ([0031] “….In one aspect, the disclosed systems and methods may be used to visualize the fit of the garment onto the body”), the method comprising: 
obtaining, by one or more computing devices, garment data descriptive of a garment and body data descriptive of a body (“[0048] Input interface 110 may represent any electronic device or application on an electronic device configured to receive one or more 3D polygonal garment meshes (i.e., 3D polygonal mesh(s) representing garment(s)) and one or more body meshes [0071] At Step 202, a target body mesh may be received, for example by input interface 110. At Step 204, at least one garment mesh may be received by input interface 110”); 
simulating, by the one or more computing devices, a garment deformation of the garment due to contact from the body ([0109] “…..The garment mesh 1402 may be deformed with respect to enlarged body mesh 1404-C”);
simulating, by the one or more computing devices, a body deformation of the body due to contact from the garment ([0109] “….The intersections may be effectively solved by temporarily enlarging the deformed body mesh along the normal directions to create an enlarged body mesh 1404-C, as shown in FIG. 14C”); but doesn’t teach so by determining a garment pressure on a body model and simulating at least one deformation of the body model based at least in part on the garment pressure;
However, Kobayashi teaches, determining a garment pressure on a body model due to contact from the garment (Kobayashi, Page 11, “4. Prediction of clothing pressure for T-shirt   A three-dimensional finite element analysis was carried out using Abaqus/Standard to obtain the distribution of clothing pressure acting on a human body”) and
Glassenberg teaches, simulating at least one deformation of the body model based at least in part on the garment pressure; (“[0040]…..For example, cloth simulation typically is supported by a mesh of polygons, which allows for collisions to be modeled, for example between the body of the character wearing the cloth and the cloth itself.” This collision is garment pressure on the body model. Then based on the collision, body model simulation is done in [0041] “[0041] Soft body dynamics are also typically performed with a plurality of polygons, which are then deformed in response to movement of the character, collisions and so forth.”)
Kobayashi, Glassenberg and Hua are analogous as they are from the field of deformation of models.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hua to simulate the body deformation  by determining a garment pressure on a body model and simulating at least one deformation of the body model based at least in part on the garment pressure based on determining a garment pressure on a body model due to  Kobayashi and simulating at least one deformation of the body model based at least in part on the garment pressure as taught by Glassenberg.
The motivation for the above is to overcome the difficulties of the material modeling and the large deformation of the clothing (Kobayashi Page 2 Introduction) and to use known model or solver that takes into account physical characteristics of soft body to deform the body model for accurate deformation.
Hua as modified by Kobayashi and Glassenberg teaches, providing, by the one or more computing devices, a visualization of the garment on the body for display to a user, the visualization visualizing the garment deformation and the body deformation (Hua, [0031] “….In one aspect, the disclosed systems and methods may be used to visualize the fit of the garment onto the body. [0064] Optional display 170 may be any device or combination of devices suitable for displaying 3D polygonal meshes, including deformed and/or layered garment meshes with respect to a target body mesh”).


Claim 21 is directed to one or more tangible non-transitory computer-readable medium (Hua, [0145] “…..In general, memory 2106 may include any suitable non-transitory computer readable storage medium storing computer-readable instructions 2108 executable by processor 2102 for performing the operations described herein”),and its elements are similar in scope and functions of the steps of the method claim 1 and therefore claim 21 is rejected with same rationales as specified in the rejection of claim 1.

Regarding claim 27 Hua teaches A computing system for visualizing garment fit (Fig. 1), the computing system comprising:

one or more processors (Hua [0046] “…in some examples, system 100 may include a controller (e.g., a processor, a microcontroller, a circuit”) and
one or more tangible, non-transitory computer-readable media that collectively store instructions that, when executed by one or more computing devices, cause the one or more processors to perform operations (Hua, [0145] “…..In general, memory 2106 may include any suitable non-transitory computer readable storage medium storing computer-readable instructions 2108 executable by processor 2102 for performing the operations described herein”), the operations comprising:
obtaining garment data indicative of a first descriptive of a garment and body data descriptive of a body (“[0048] Input interface 110 may represent any electronic device or application on an electronic device configured to receive one or more 3D polygonal garment meshes (i.e., 3D polygonal mesh(s) representing garment(s)) and one or more body meshes [0071] At Step 202, a target body mesh may be received, for example by input interface 110. At Step 204, at least one garment mesh may be received by input interface 110”); 
simulating a garment deformation of the garment due to contact from the body ([0109] “…..The garment mesh 1402 may be deformed with respect to enlarged body mesh 1404-C”);
([0109] “….The intersections may be effectively solved by temporarily enlarging the deformed body mesh along the normal directions to create an enlarged body mesh 1404-C, as shown in FIG. 14C”) but doesn’t teach so by determining a garment pressure on the body model and simulating at least one deformation of the body model based at least in part on the garment pressure;
However, Kobayashi teaches, determining a garment pressure on a body model due to contact from the garment (Kobayashi, Page 11, “4. Prediction of clothing pressure for T-shirt   A three-dimensional finite element analysis was carried out using Abaqus/Standard to obtain the distribution of clothing pressure acting on a human body”) and 
Glassenberg teaches, simulating at least one deformation of the body model based at least in part on the garment pressure; (“[0040]…..For example, cloth simulation typically is supported by a mesh of polygons, which allows for collisions to be modeled, for example between the body of the character wearing the cloth and the cloth itself.” This collision is garment pressure on the body model. Then based on the collision, body model simulation is done in [0041] “[0041] Soft body dynamics are also typically performed with a plurality of polygons, which are then deformed in response to movement of the character, collisions and so forth.”)
Kobayashi, Glassenberg and Hua are analogous as they are from the field of deformation of models.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hua to simulate  Kobayashi and simulating at least one deformation of the body model based at least in part on the garment pressure as taught by Glassenberg.
The motivation for the above is to overcome the difficulties of the material modeling and the large deformation of the clothing. (Kobayashi Page 2 Introduction)
to use known model or solver that takes into account physical characteristics of soft body to deform the body model for accurate deformation.
Hua as modified by Kobayashi and Glassenberg teaches, providing a visualization of the garment on the body for display to a user, the visualization visualizing the garment deformation and the body deformation (Hua, [0031] “….In one aspect, the disclosed systems and methods may be used to visualize the fit of the garment onto the body. [0064] Optional display 170 may be any device or combination of devices suitable for displaying 3D polygonal meshes, including deformed and/or layered garment meshes with respect to a target body mesh”).

Claims 2, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hua as modified by Kobayashi and Glassenberg and further in view of Wolper et al. (US patent: 8364561, “Wolper”).
Regarding claim 2, Hua as modified by Kobayashi and Glassenberg doesn’t expressly teach, preparing, by the one or more computing devices, a garment model of 
However, Wolper teaches, preparing, by one or more computing devices, a garment model of a garment by stitching one or more garment panels along one or more stitch lines or curves; (Wolper, claim 11: “The system of claim 1, wherein the drape simulation mechanism includes a stitching mechanism for digitally stitching together pieces of the garment while placed around a human body model resident within the simulation mechanism“);
 Wolper and Hua as modified by Kobayashi and Glassenberg are analogous as they are from the field of generating garment model.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective fining date of the claimed invention to have modified Hua as modified by Kobayashi and Glassenberg to have included preparing, by one or more computing devices, a garment model of the garment by stitching one or more garment panels along one or more stitch lines or curves as taught by Wolper.
The motivation for the modification is to reduce dependency on readymade garment model by other devices and have the capability to generate variations of garment model based on input panels. 
	Hua as modified by Kobayashi, Glassenberg and Wolper teaches, preparing, by the one or more computing devices, the body model of the body by discretizing a representation of the body. (Hua, “[0084] FIGS. 4A, 4B and 4C illustrate various aspects of three-dimensional polygonal meshes which may be useful for the understanding the description herein.  Inputs to system 100 may include one or more polygonal meshes representing the shape of a garment, (hereinafter, garment mesh), one or more polygonal meshes representing the shape of a body (hereinafter, body mesh).  As shown in FIG. 4A, a polygonal mesh refers to a collection of vertices 406, edges 404, and faces 402 that together approximate a three-dimensional shape”)

Regarding claim 4, Hua as modified by Kobayashi, Glassenberg and Wolper teaches, preparing, by the one or more computing devices, the body model of the body comprises discretizing, by the one or more computing devices, a representation of a template body to form a template body model; (Hua, “[0084] FIGS. 4A, 4B and 4C illustrate various aspects of three-dimensional polygonal meshes which may be useful for the understanding the description herein.  Inputs to system 100 may include one or more polygonal meshes representing the shape of a garment, (hereinafter, garment mesh), one or more polygonal meshes representing the shape of a body (hereinafter, body mesh).  As shown in FIG. 4A, a polygonal mesh refers to a collection of vertices 406, edges 404, and faces 402 that together approximate a three-dimensional shape”).
	simulating, by the one or more computing devices, the garment deformation of the garment on the body comprises: morphing, by the one or more computing devices, the template body model to a target body model inside the garment model; (Hua, “[0090] At Step 710, mapping module 121 may map the garment vertex (V.sub.i) to the identified template body vertices based on a sum of the weighted template body vertices and the weighted garment vertices. At Step 712, mapping module 121 may determine a position of the mapped garment vertex relative to the target body mesh, based on a mapping between the template body mesh and the target body mesh”.  Here the mapping between the template body mesh to target body mesh is the morphing of the template body model to a target body model and based on the morphing garment vertex is modified (garment is deformed).) and
simulating, by the one or more computing devices, a deformation of the garment model  (Hua, “At Step 712, mapping module 121 may determine a position of the mapped garment vertex relative to the target body mesh, based on a mapping between the template body mesh and the target body mesh.” Mapping template body mesh to target body mesh is the morphing the template body mesh.)
a deformation of the garment model using a modified finite element solver.(ABSTRACT “This paper describes the development of knitted fabric models for finite element analysis to simulate the large deformation behavior of garments and their clothing pressure distribution on the human body”);

Regarding claim 5, Hua as modified by Kobayashi, Glassenberg and Wolper teaches, preparing, by the one or more computing devices, the garment model comprises stitching, by the one or more computing device, the one or more garment panels directly on the body model; (Wolper, claim 11: “The system of claim 1, wherein the drape simulation mechanism includes a stitching mechanism for digitally stitching together pieces of the garment while placed around a human body model resident within the simulation mechanism“)
Hua as modified by Kobayashi, Glassenberg and Wolper teaches simulating, by the one or more computing devices, the garment deformation of the garment on the body comprises simulating, by the one or more computing devices, a deformation of the garment model (Hua, ABSTRACT “This paper describes the development of knitted fabric models for finite element analysis to simulate the large deformation behavior of garments and their clothing pressure distribution on the human body” using a modified finite element solver. (Kobayashi ABSTRACT “This paper describes the development of knitted fabric models for finite element analysis to simulate the large deformation behavior of garments and their clothing pressure distribution on the human body”);

Regarding claim 6, Hua as modified by Kobayashi, Glassenberg and Wolper teaches, using, by the one or more computing devices, a soft-body dynamics solver to simulate the at least one deformation of the body model based at least in part on the garment pressure. (“[0041] Soft body dynamics are also typically performed with a plurality of polygons, which are then deformed in response to movement of the character, collisions and so forth.”)

Regarding claim 9, Hua as modified by Kobayashi, Glassenberg and Wolper r teaches, wherein preparing, by the one or more computing devices, the body model comprises: discretizing, by the one or more computing devices, the representation of the body into a surface mesh to create a mesh-based body model. (Hua, “[0084] FIGS. 4A, 4B and 4C illustrate various aspects of three-dimensional polygonal meshes which may be useful for the understanding the description herein.  Inputs to system 100 may include one or more polygonal meshes representing the shape of a garment, (hereinafter, garment mesh), one or more polygonal meshes representing the shape of a body (hereinafter, body mesh).  As shown in FIG. 4A, a polygonal mesh refers to a collection of vertices 406, edges 404, and faces 402 that together approximate a three-dimensional shape”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hua as modified by Kobayashi, Glassenberg and Wolper and further in view of  in view of Rose et al. (US patent Publication: 20160292779, “Rose”)

 Regarding claim 3, Hua as modified by Kobayashi, Glassenberg and Wolper teaches, wherein simulating, by the one or more computing devices, the garment deformation of the garment comprises:
expanding, by the one or more computing devices, a representation of the body model inside the garment model; (Hua, [0109] “…..The intersections may be effectively solved by temporarily enlarging the deformed body mesh along the normal directions to create an enlarged body mesh 1404-C, as shown in FIG. 14C”); but doesn’t expressly teach that the representation is spatially compressed and the expanding the body model to its original size.
	However, Rose teaches, a body model (avatar) is spatially compressed. ([0015-0016] discloses a user is providing gesture to compress/squeeze a body model or an avatar on which 3d garment model is being draped.  [0015] “…..Additionally, the system can drape the 3D garment model on the avatar. The system can also determine a gesture performed by the user, and that the gesture represents a command to initiate an action to modify the 3D garment model. Examples of such actions that correspond to user gestures include a pinching and pulling gesture, a pinching and tucking gesture, a hand stretching gesture, a hand pinching gesture, a hand nipping gesture, and so on. …..[0016] ….The tucking gesture can include tucking in one or more fingers, or tucking the whole hand inside a part of the garment so that the hand is not visible. The hand nipping gesture includes using a hand to squeeze a part of the body. In some instances, one or more of these gestures can be combined using one or both hands.”)
	Rose and Hua as modified by Kobayashi, Glassenberg and Wolper are analogous as they are from the field of garment deformation.
	Therefore it would have been obvious for an ordinary skilled person to have modified Hua as modified by Kobayashi, Glassenberg and Wolper to have included a spatially compressed body model as taught by Rose for the motivation of inserting garment model on the body model easily and then expanding, by the one or more computing devices, a representation of the spatially compressed body model inside the garment model to its original size taking the teaching of expanding a representation of the body model inside the garment model as taught by Hua.
	Hua as modified by Kobayashi, Glassenberg, Wolper and Rose teaches simulating, by the one or more computing devices, a deformation of the garment model using a modified finite element solver. (Kobayashi ABSTRACT “This paper describes the development of knitted fabric models for finite element analysis to simulate the large deformation behavior of garments and their clothing pressure distribution on the human body”);

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hua as modified by Kobayashi, Glassenberg and Wolper as applied to claim 2  and further in view of  Wu et al. (“Mechanical properties of fabric materials for draping simulation“. International Journal of Clothing Science and Technology; 2003; “Wu”).

Regarding claim 7, Hua as modified by Kobayashi, Glassenberg and Wolper doesn’t expressly teach, simulating, by the one or more computing devices, the deformation of the garment model is based one or more textile mechanical properties of the garment model.
	However, Wu teaches, deformation of the garment model is based one or more textile mechanical properties of the garment model. (Wu page 67 and Fig. 7

    PNG
    media_image1.png
    885
    1296
    media_image1.png
    Greyscale

)
Wu and Hua as modified by Kobayashi, Glassenberg and Wolper are analogous as they are from the field of deformation of models.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hua as modified by Kobayashi, Glassenberg and Wolper to have included simulating, by the one or more computing devices, the deformation of the garment model is based one or more textile mechanical properties of the garment model as taught by Wu.
The motivation for the modification is to simulate accurate deformation of garments as different textile will provide different deformation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hua as modified by Kobayashi, Glassenberg and Wolper as applied to claim 2  and further in view of  Kim et al. ( US Patent Publication: 20160140255, “Kim”).

Regarding claim 8, Hua as modified by Kobayashi, Glassenberg and Wolper doesn’t expressly teach, wherein preparing, by the one or more computing devices, the body model comprises: discretizing, by the one or more computing devices, the representation of the body into particles to create a particle-based body model.
However, Kim teaches, discretizing, by one or more computing devices, a representation of the body into particles to create a particle-based body model. (“[0052] In an example, the deformable body is modeled by dividing the surface 110 of the deformable body along which the surface particles 111 are distributed and the internal skeletal structure 130 of the deformable body. Accordingly, a number of particles used to model the deformable body are reduced, thereby reducing a complexity in processing and calculating.”)
Kim and Hua as modified by Kobayashi, Glassenberg and Wolper are analogous as they are from the field of deformation of models.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hua as modified by Kobayashi, Glassenberg and Wolper to have included preparing, by the one or more computing devices, the body model comprises: discretizing, by the one or more computing devices, the representation of the body into particles to create a particle-based body model as taught by Kim.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hua as modified by Kobayashi, Glassenberg and Wolper as applied to claim 2  and further in view of  Sundaram et al. (US Patent Publication: 20140160127, “Sundaram”).
Regarding claim 10, Hua as modified by Kobayashi, Glassenberg and Wolper doesn’t expressly teach, discretizing, by the one or more computing devices, the representation of the body into a multi-layered tetrahedron mesh to create a volume-based body model, each layer corresponding to one or more body materials and having a thickness corresponding to a distribution of the one or more body materials in the body.
However, Sundaram teaches, discretizing, by one or more computing devices, the representation of a body into a multi-layered tetrahedron mesh to create a volume-based body model, each layer corresponding to one or more body materials and having a thickness corresponding to a distribution of the one or more body materials in the body. (Fig. 3  step 302-306  and Paragraphs [0048-0050] provides step of generating a multi-layer tetrahedron mesh from different layers of a representation of body to create a volume based body model. Each layer is a part of representation of a body. .[0052] discloses each individual object or layer has it body material. Each individual layer has its thickness according [0051 “[0051] With reference to FIGS. 4A-4E, an exemplary volumetric object 400 includes five individual volumetric objects. Each of these individual objects has a certain length, width, and thickness.”)
Sundaram and Hua as modified by Kobayashi, Glassenberg and Wolper are analogous as they are from the field of mesh model generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hua as modified by Kobayashi, Glassenberg and Wolper to have included discretizing, by the one or more computing devices, the representation of the body into a multi-layered tetrahedron mesh to create a volume-based body model, each layer corresponding to one or more body materials and having a thickness corresponding to a distribution of the one or more body materials in the body as taught by Sundaram.
The motivation to include the modification is to generate a precise mesh model of a human body as tetrahedron can represent complex structure like human body compared to other meshing methods.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hua as modified by Kobayashi and Glassenberg as applied to claim 21 and further in view of  in view of Shimakawa et al. (US patent publication: 20190362530, “Shimakawa”).
Regarding claim 22, Hua as modified by Kobayashi and Glassenberg teaches wherein:
 using a finite element solver to simulate the deformation according to the body expansion approach (Hua [0108] performs garment deformation using an expansion [0108] “In some examples, to avoid the induced new shape of the mapped garment mesh from intersecting with the target body mesh, an enlargement process may be used by deformation engine 120 may apply an enlargement process during the construction of the mapped garment mesh.  As illustrated in FIGS. 14A-14C, a body mesh with a slightly enlarged state, (i.e., an enlarged body mesh), may be created, for example, by moving every vertex of the template body mesh by a small distance along the average normal over a geodesic disk”
Kobayashi teaches using a finite element solver to simulate deformation of the garment due to contact with the body (ABSTRACT “This paper describes the development of knitted fabric models for finite element analysis to simulate the large deformation behavior of garments and their clothing pressure distribution on the human body”.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Hua as modified by Kobayashi and Glassenberg by having a  finite element solver to simulate deformation of the garment due to contact with the body as additionally taught by Kobayashi.
The motivation for the above is to overcome the difficulties of the material modeling and the large deformation of the clothing. (Kobayashi Page 2 Introduction).
Hua as modified by Kobayashi and Glassenberg teaches the body expansion process (Hua [0108] “In some examples, to avoid the induced new shape of the mapped garment mesh from intersecting with the target body mesh, an enlargement process may be used by deformation engine 120 may apply an enlargement process during the construction of the mapped garment mesh.  As illustrated in FIGS. 14A-14C, a body mesh with a slightly enlarged state, (i.e., an enlarged body mesh), may be created, for example, by moving every vertex of the template body mesh by a small distance along the average normal over a geodesic disk”) but doesn’t expressly teach, spatially compressing a body model toward a skeleton model that models a skeleton of the body.
However, Shimakawa teaches, spatially compressing a body model toward a skeleton model that models a skeleton of the body. [“[0148] The body model converting unit 124 estimates a skeleton of the person (bone recognition), and executes conversion to a body model 70 on the basis of this (step 302).”  
	Hua as modified by Kobayashi and Glassenberg and Shimakawa are analogous as they are from the field of garment deformation.
	Therefore it would have been obvious for an ordinary skilled person to have modified Hua as modified by Kobayashi and Glassenberg to have included a spatially compressing a body model toward a skeleton model that models a skeleton of the body as taught by Shimakawa.
The motivation to include the modification is that it is easier to add/change/deform/expand the input body model to a deformed model based on skeleton.

Claims 28 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Hua as modified by Kobayashi and Glassenberg as applied to claim 27 above and further in view of Chhugani et al. (US Pat. Pub. No. 20150134302, “Chhugani”).
Regarding claim 28 Even though Hua as modified by Kobayashi and Glassenberg teaches garment data but is silent about obtaining, a computer-aided design file including the garment data indicative of the first garment;
However Chhugani teaches obtaining a computer-aided design file including the garment data indicative of the first garment ([0038] “At operation 410, 3-D digital garment creation module 246 can receive a first image depicting a first view of a garment.  The first image (e.g., planar garment photographs) can include input image photo files 251”).
Hua as modified by Kobayashi and Glassenberg and Chhugani are analogous art as both of them are related to garment creation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hua as modified by Kobayashi and Glassenberg by obtaining a computer-aided design file including the garment data indicative of the first garment as taught by Chhugani.
The motivation for the above is to use the garment image in readily available format usable for building deformable model.  
Hua as modified by Kobayashi, Glassenberg and Chhugani teaches identifying, one or more garment panels of the first garment based at least in part on one or more garment panels included in the computer-aided design file (Chhugani [0038] “At operation 410, 3-D digital garment creation module 246 can receive a first image depicting a first view of a garment.  The first image (e.g., planar garment photographs) can include input image photo files 251.  For example, a user can capture the front view of a pair of jeans using a camera on a mobile device and transmit the image, using a receiver on the mobile device, to the 3-D digital garment creation module 246. [0056] Returning back to method 400, at operation 450, the 3-D digital garment creation module 246 can extract the identified boundary from the partial shapes and match the shape of the extracted boundary to known databases of shapes (e.g., garment template database 255) of categorized garments (e.g., jeans garment template 505, sleeveless dress garment template 535) in order to determine the type of garment”).

Regarding claim 30 Hua as modified by Kobayashi, Glassenberg and Chhugani predicting a stitching sequence to stitch the one or more garment panels (Chhugani [0052] “The garment template database 255 can include stitching information files 254.  The stitching information files include which corresponding edges in the partial shapes are connected to each other”).

Claims 29 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Hua as modified by Kobayashi, Glassenberg and Chhugani as applied to claim 28 above and further in view of Ju et al. (US Pat. Pub. No. 20160358374, “Ju”).

 Hua as modified by Kobayashi, Glassenberg and a Chhugani is silent about estimating a position of the one or more garment panels relative to the body.
 Ju teaches estimating a position of the one or more garment panels relative to the body ([0059] “…….For example, the parts of the cloth may be classified into a sleeve, a body, and so on based on the corresponding body parts of a human body. [0060]…..For example, the 3D cloth data providing apparatus 100 may acquire information about the shapes, lengths, slopes, and positions of lines included in the respective images, and may acquire information about the combination forms of the lines.  Also, the 3D cloth data providing apparatus 100 may acquire the coordinate values of at least some of the points of the line of the 2D images 110. [0157] “…..For example, the 3D cloth data providing apparatus 110 may dispose the right sleeve panel and the right body panel at the positions adjacent to each other”).
Ju and Hua as modified by Kobayashi and Glassenberg and Chhugani are analogous art as both of them are related to garment creation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hua as modified by Kobayashi and Glassenberg and Chhugani by estimating a position of the one or more garment panels relative to the body as taught by Ju.
The motivation for the above is to properly place the panel for appropriate fitting.

Hua as modified by Kobayashi, Glassenberg, Chhugani and Ju teaches estimating, the position of the one or more garment panels based at least in part on a classification of the one or more garment panels (Ju [0059] “…….For example, the parts of the cloth may be classified into a sleeve, a body, and so on based on the corresponding body parts of a human body. [0060]…..For example, the 3D cloth data providing apparatus 100 may acquire information about the shapes, lengths, slopes, and positions of lines included in the respective images, and may acquire information about the combination forms of the lines.  Also, the 3D cloth data providing apparatus 100 may acquire the coordinate values of at least some of the points of the line of the 2D images 110. [0157] “…..For example, the 3D cloth data providing apparatus 110 may dispose the right sleeve panel and the right body panel at the positions adjacent to each other”).


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hua as modified by Kobayashi, Glassenberg, Chhugani and Ju and further in view of Karatassos et al. (US Pat. Pub. No. 20020130890, “Karatassos”).
Regarding claim 35 Hua as modified by Kobayashi, Glassenberg, Chhugani and Ju doesn’t expressly teach identifying, one or more body landmarks corresponding to the one or more garment panels; 
Karatassos teaches identifying, one or more body landmarks corresponding to the one or more garment panels ([0033] “…..Identifying multiple virtual body landmarks (left pectoral, right pectoral, crotch, etc.) allows this programmatic fitting process to programmatically fit a virtual garment on a virtual body”);
Hua as modified by Kobayashi, Glassenberg, Chhugani and Ju and Karatassos are analogous art as both of them are related to garment creation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hua as modified by Kobayashi, Glassenberg, Chhugani and Ju by identifying, one or more body landmarks corresponding to the one or more garment panels as taught by Karatassos.
The motivation for the above is to easily search the matching garment corresponding to parts of a body model.
Hua as modified by Kobayashi, Glassenberg, Chhugani, Ju and Karatassos teaches positioning, the one or more garment panels based at least in part on the one or more body landmarks. (Karatassos [0033] “…..Identifying multiple virtual body landmarks (left pectoral, right pectoral, crotch, etc.) allows this programmatic fitting process to programmatically fit a virtual garment on a virtual body”);

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hua as modified by Kobayashi and Glassenberg as applied to claim 27 above and further in view of Becherer et al. (US Pat. Pub. No. 20140089295, “Becherer”).
Regarding claim 37 Hua as modified by Kobayashi and Glassenberg teaches generating, a first garment model that corresponds to the first garment (Kobayashi “Abstract: This paper describes the development of knitted fabric models for finite element analysis”) but is silent about morphing the first garment model to a second garment.
Becherer teaches morphing, the first garment model to a second garment ([0003] “…..Given an initial selection of dress images, a user may begin to morph elements of a displayed dress to match a particular style of dress the user has in mind”).
Hua as modified by Kobayashi and Glassenberg and Becherer are analogous art as both of them are related to garment creation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hua as modified by Kobayashi and Glassenberg by morphing, the first garment model to a second garment as taught by Becherer.
The motivation for the above is to provide simulation of gradual change of garment so user can match a particular style of dress the user has in mind.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Hua as modified by Kobayashi, Glassenberg and Chhugani and further in view of Shen et al. (“Unified Structured Learning for Simultaneous Human Pose Estimation and Garment Attribute Classification”, IEEE TRANSACTIONS ON IMAGE PROCESSING, VOL. 23, NO. 11, NOVEMBER 2014, “Shen”).
Regarding claim 41, Hua as modified by Kobayashi, Glassenberg and Chhugani doesn’t expressly teach, inputting the garment data into a machine learned model; and obtaining, in response to inputting the garment data into the machine 
However, Shen teaches, inputting the garment data into a machine learned model; and obtaining, in response to inputting the garment data into the machine learned model, an output of the machine learned model that includes one or both of an identification of the one or more garment panels and a classification of the one or more garment panels. (Shen Abstract “…In this way, the simultaneous inference of HPE and GAC is converted to a structured learning problem, where the inputs are the collections of candidate ensembles, outputs are the joint labels of human parts and garment attributes, and joint feature representation involves various cues such as pose specific features, garment-specific features, and cross-task features that encode correlations between human parts and garment attributes.” Page 4788: “The goal of GAC in our work is to determine the garment attributes possessed by each image. We consider five types of attributes, including “Collar”, “Color”, “Neckline”, “Pattern” and “Sleeve” that are most relevant with the upper body limbs. Each attribute has multiple styles, e.g., short sleeve and long sleeve for the “Sleeve” attribute.” Fig. 3 provides the identification or classicization of garment panel (neckline pattern sleeve of upper body arm). )
	Hua as modified by Kobayashi, Glassenberg and Chhugani and Shen are analogous as they are from the field of garment generation and classification.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hua as modified by Kobayashi, Glassenberg and Chhugani to have included inputting, the garment data into a machine learned model; and obtaining, in response to inputting the garment data into the machine learned model, an output of the machine learned model that includes one or both of an identification of the one or more garment panels and a classification of the one or more garment panels as taught by Shen.
	The motivation to include the modification is to automate classification or identification of garment panel.

Response to Arguments
Applicant’s arguments, see remarks Page 10, filed 02/16/2021, with respect to rejection of claim 1 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. However upon further considerations, a new ground(s) of rejection has been made under 35 U.S.C. 103 as being unpatentable over Hua et al. (US Pat. Pub. No. 20170161948, “Hua”)  in view of  Kobayashi et al. (“Analysis of Clothing Pressure on the Human Body”, 2011 SIMULIA Customer Conference, “Kobayashi”) and Glassenberg et al. (US patent publication: 2013/0225293, “Glassenberg”).

In response to applicant’s argument regarding Wolper reference, examiner replies that Wolper is not used in current rejection of claim 1. So the argument is moot.

Applicant argues, see remarks Page 12 “Kobayashi describes a process where “a three-dimensional finite element analysis was carried out using Abaqus/Standard 10 
Examiner replies, Kobayashi Page 11 teaches determining of clothing pressure acting on a human body. This pressure is used to simulate body movement according to teaching of Glassenberg [0041] which teaches simulating deformation of body based on collision between cloth and body.

Applicant argues, see remarks Pages 12-13 “Glassenberg is directed to a “system and method for producing realistic computer character based animation.” Glassenberg at abstract. As cited in the Office Action, Glassenberg describes, “soft body dynamics are also typically performed with a plurality of polygons, which are then deformed in response to movement of the character, collisions and so forth.” Id. at ]} [0041], While Glassenberg describes soft body dynamics the deformations of a character, these deformations are described as “collisions and so forth,” “bounce,” etc. that are the result of character movement. Id. at ]j [0040], Glassenberg does not describe deformations of a body model due to garments pressure.”
Examiner replies, the collision of Glassenberg is the collision of character body and cloth. See “[0040]…..For example, cloth simulation typically is supported by a mesh of polygons, which allows for collisions to be modeled, for example between the body of the character wearing the cloth and the cloth itself.” This collision is garment pressure on the body model. Then based on the collision, body model simulation is done in [0041]. Therefore applicant argument is not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Black et al.             US Patent Pub. No. 20140333614
Su et al.                  US Patent Pub. No. 20160155186

Sakaguchi               US Patent Pub. No. 6310627
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612